Title: Gabriel de Sartine to the Commissioners, 19 October 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de,Franklin, Benjamin,Lee, Arthur,Adams, John
To: First Joint Commission at Paris


      
       Marli le 19. 8bre. 1778
      
      J’ai reçu, Messieurs, les deux Lettres que vous m’avez fait l’honneur de m’ecrire au Sujet de la reclamation que fait M. Izard des Effets pris Sur le batiment le Nil. Je vous ai observé par ma Lettre du 7 de ce mois, que l’Autorite devoit Seulement Suppléer aux Loix lorsqu’elles etoient insuffisantes; et qu’elle devenoit inutile et déplacée lorsque la Legislation etoit claire et précise. Vous devez, Messieurs, Sentir mieux que qui que ce Soit, toute la Justice de ce principe, et je ne doute pas qu’il ne se rencontre des Circonstances où vous pourrez le reclamer vous même avec fondement. La Prise du Vesseau le Nil a été déclarée bonne ainsi que celle de Sa Cargaison, en ordonner la restitution partielle, et enlever aux Armateurs une proprieté qui leur est acquise au moins provisoirement, ce seroit mêler l’Autorité a la Legislation, et introduire une forme dangereuse dans l’administration que Sa Majesté a etablie pour les Prises. Plus vous vous persuadés que la demande du Sieur Izard est conforme aux Traités, plus vous devez croire que Sa reclamation Sera accueillie et les frais d’une requête au Conseil Sont peu considerables. Il est vrai qu’il auroit été possible de les eviter, Si la proprieté de M. Izard avoit été demontrée avant le premier jugement, parce qu’alors il n’auroit été question que de constater cette proprieté qui me paroit incontestable; mais dans l’etat actuel des choses, je suis fâché de ne pouvoir lui éviter les formalités indispensables auxquelles Sa Majesté a dû assujetter ses allies comme ses propres Sujets.
      J’ai l’honneur d’etre avec une consideration tres distinguée, Messieurs, Votre tres humble et tres obeissant serviteur
      
       De Sartine
      
     